DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement(s) submitted on March 17, 2022 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
3.	Claims 17 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the best prior art found during the examination of the present, Harada et al. (U.S. Patent Application Publication # 2020/0145950 A1) teach “a user terminal has a receiving section that receives one or more synchronization signal blocks, which include synchronization signals and broadcast channels, and a control section that specifies a control resource set, which is a candidate for transmitting a downlink control channel that is needed to receive minimal system information, based on a broadcast channel included in a certain synchronization signal block.”(Paragraph [0009]), in view of Xue et al. (U.S. Patent Application Publication # 2020/0068512 A1) teach devices can be capable of formatting “RMSI Time Resource Indication in MIB” (Fig(s).40-41; Paragraph(s) [0269]-[0272]), and Seo et al. (U.S. Patent Application Publication # 2019/0306847 A1) teach “methods of transmitting and receiving downlink control information through transmission/reception beams and devices therefor.”(Paragraph [0001]), fail to disclose: “… wherein the RMSI period X is 20 ms or the RMS period X is the same as a synchronization signal block (SSB) burst period, … wherein a time location of an actual transmitted RMSI time location has a time offset with a time domain reference location of a transmitted RMSI CORESET, and …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 18-21 are also allowed by virtue of their dependency on claim 17.
Regarding claim 22, the best prior art found during the examination of the present, Harada et al. (U.S. Patent Application Publication # 2020/0145950 A1) teach “a user terminal has a receiving section that receives one or more synchronization signal blocks, which include synchronization signals and broadcast channels, and a control section that specifies a control resource set, which is a candidate for transmitting a downlink control channel that is needed to receive minimal system information, based on a broadcast channel included in a certain synchronization signal block.”(Paragraph [0009]), in view of Xue et al. (U.S. Patent Application Publication # 2020/0068512 A1) teach devices can be capable of formatting “RMSI Time Resource Indication in MIB” (Fig(s).40-41; Paragraph(s) [0269]-[0272]), and Seo et al. (U.S. Patent Application Publication # 2019/0306847 A1) teach “methods of transmitting and receiving downlink control information through transmission/reception beams and devices therefor.”(Paragraph [0001]), fail to disclose: “… wherein the RMSI period X is 20 ms or the RMS period X is the same as a synchronization signal block (SSB) burst period, … wherein a time location of an actual transmitted RMSI time location has a time offset with a time domain reference location of a transmitted RMSI CORESET, and …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 23-26 are also allowed by virtue of their dependency on claim 22.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Islam et al. (U.S. Patent Application Publication # 2019/0159258 A1) teach a method “where the network configured time period can be RACH configuration period as described above, a synchronization signal (SS) burst set period (a period after which the SS transmitted by the base station get repeated, which may be 5, 10, 20 for standalone scenarios in NR or 5 ms, 10 ms, 20 ms, 40 ms, 80 ms, or 160 ms for non-standalone scenarios in NR), a remaining minimum system information (RMSI) period, or some other time period, or any function of one or more of these time periods (e.g., minimum or maximum of the RACH configuration period and the SS burst set period). A network may configure this time period through one or more combinations of master information block (MIB) (which may be conveyed through PDCH), RMSI (which may be conveyed through PDSCH and/or PDCCH), broadcast other system information (OSI), handover message, RRC message, MAC-CE, downlink control information (DCI), or the like. In some aspects, the RMSI may be the main mechanism to configure the time period.”(Fig(s).10-11; Paragraph [0066])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 13, 2022